Citation Nr: 0213399	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The claim of entitlement to service connection for a dental 
disorder will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision in 
which the RO denied service connection for a dental disorder 
and PTSD.  The veteran filed a notice of disagreement in May 
2001 and a statement of the case (SOC) was issued in the same 
month.  The veteran submitted a substantive appeal in June 
2001, with no hearing requested.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a dental disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing any 
response, the Board will prepare a separate decision 
addressing this issue.

The Board observes that, in the July 2002 brief submitted by 
the veteran's representative, the issue of service connection 
for an acquired psychiatric disorder.  Service connection for 
psychiatric disorders other than PTSD are not currently at 
issue on appeal.  This matter is referred to the RO for 
clarification as to whether the veteran wishes to claim 
service connection for psychiatric disorders other than PTSD.  


FINDING OF FACT

The evidence of record indicates that the veteran is not 
currently diagnosed with PTSD. 



CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as 
amended at 38 C.F.R. § 3.102).  They also include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the RO did not explicitly consider the VCAA and 
its implementing regulations in adjudicating the claim on 
appeal.  That notwithstanding, the Board finds that the 
duties imposed by the new law and its implementing 
regulations have, essentially, been met.  

As evidenced by the May 2001 statement of the case, the 
veteran and his representative were furnished the pertinent 
laws and regulations governing the claim and the reasons for 
the denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of January 
2000), have been afforded opportunities to submit such 
information and evidence.   In the January 2000 letter, the 
RO informed the veteran that it would assist the veteran in 
obtaining relevant evidence upon his authorization, and 
invited the veteran to identify or submit relevant medical 
evidence and details concerning his alleged PTSD.  In view of 
the foregoing, and because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to 
notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  Service medical records have been associated 
with the record, and the veteran has undergone VA examination 
in connection with the claim.  As discussed in more detail 
below, because the claim turns on the question of diagnosis, 
whether the RO undertook the appropriate action to verify the 
veteran's stressor is not at issue.  Further, as indicated 
above, the veteran was afforded the opportunity to submit 
further information and evidence.  Significantly, neither he 
nor his representative has identified, and the record does 
not otherwise indicate, any existing evidence necessary for 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board considering the claim, 
at this juncture, without first remanding the claim for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I.  Factual Background

The veteran filed a claim of service connection for, inter 
alia, PTSD in January 2000.  The same month, the RO requested 
that the veteran detail the stressful events that led to the 
onset of his alleged PTSD.  The stressor-inquiry letter asked 
that the veteran provide details such as units of assignment 
at the time of the stressful event (e.g., company, battery, 
battalion), exact dates and places, and the names, ranks, and 
units of any casualties or wounded in action.  A PTSD 
questionnaire was provided.  The RO also invited the veteran 
to identify VA and non-VA sources of relevant treatment.  The 
RO indicated that it would assist the veteran in obtaining 
relevant records upon his authorization.  In February 2000, 
the RO requested that a VA PTSD examination be provided.

The RO subsequently obtained service medical records.  The 
veteran's separation report (DD214) listed the veteran's rank 
and classification as Boatswain's Mate First Class.  The 
veteran's service medals included those denoting service in a 
theater of combat.  On service entrance and separation 
examinations, the veteran was determined to have no abnormal 
psyche.  The veteran's service medical records do not include 
any complaint, diagnosis, or treatment for a psychiatric 
disorder.

In a statement received in February 2000, under the heading 
"PTSD," the veteran described witnessing the collision of 
two ships and making body bags.  He described symptoms of 
difficulty sleeping at night.  The veteran did not identify 
sources of relevant medical treatment.

By VA examination report of March 2000, the veteran described 
four traumatic experiences in service:  (1) a loss of hearing 
as a result of acoustic trauma; (2) witnessing the collision 
of a destroyer and battleship; (3) traveling with his ship, 
the Indiana, through a typhoon and tornado; and (4) 
witnessing a battleship collide with his ship.  After a 
comprehensive mental status examination, the VA examiner 
determined that the veteran had no symptoms of PTSD.  He was 
diagnosed with age-related cognitive decline with impairment 
of recent memory.  No other psychiatric disorder was 
identified.

In a statement attached to his June 2001 substantive appeal, 
the veteran stated that he experienced stress since the war.  

In May 2002, a conference was held between the veteran's 
representative and the decision review officer of the RO.  
The evidence of record was reviewed along with the December 
2000 rating decision.  The reported summary of the discussion 
indicated that there was no error in the rating, nor was new 
evidence available to reverse the RO decision.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Service connection for PTSD 
requires (1) a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a) (2001), 
which incorporates the provisions of the Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The threshold criterion for service connection of PTSD, 
however, is a current diagnosis of the same.  See 38 C.F.R. 
§ 3.304(f).  The VA examination report of March 2000 
indicates that the veteran does not currently have PTSD.  
That report is the only post-service medical evidence of 
record.  As indicated above, the veteran and his 
representative were provided opportunities to identify 
contrary medical evidence.  However, as confirmed by the 
summary of the conference held by the RO decision review 
officer, no additional information or evidence was offered.  
As veteran has neither presented nor alluded to the existence 
of any medical evidence that would, in fact, support his 
assertions that he currently suffers from PTSD, the only 
medical evidence on that question weighs against the claim.  

Further, although the veteran has stated his belief in the 
matter, as a layperson without the appropriate medical 
training and expertise, the veteran is generally not 
competent to offer a probative opinion on a medical matter, 
such as whether he has a current medical diagnosis of 
disability or its relation, if any, to service.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Thus, regardless of whether the evidence of record 
substantiates that the veteran's claimed stressors actually 
occurred, in the absence of a current diagnosis of PTSD, a 
critical element to establish service connection for such 
disorder is lacking; hence,  an analysis as to whether the 
remaining criteria of 38 C.F.R. § 3.304(f) (i.e., whether 
there is credible evidence that the claimed in-service 
stressful experience(s) actually occurred, and whether the 
veteran's symptoms are related to the in-service stressor) 
simply is not necessary.  The claim on appeal must be denied.  

Finally, the Board points out that, although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
58 (1990).


ORDER

Service connection for PTSD is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

